Case 1:15-cv-01194-PLM-RSK ECF No. 149, PageID.1799 Filed 11/02/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 ROBERT HOFFMAN, #181813,                   )
           Plaintiff,                       )
                                            )       No. 1:15-cv-1194
 -V-                                        )
                                            )       HONORABLE PAUL L. MALONEY
 JOAN ALFREY, et al.,                       )
            Defendants.                     )
                                            )
                                           ORDER

        This is a civil rights action brought by state prisoner Robert Hoffman pursuant to 42

 U.S.C. § 1983. The matter is now before the Court on Hoffman’s objection to a Report and

 Recommendation (“R&R”) issued by Magistrate Judge Ray Kent (R&R ECF No. 131;

 Objection ECF No. 136). For the reasons to be stated, the Court will overrule the objection

 and adopt the R&R as the opinion of the Court.

                                       Legal Framework

        With respect to a dispositive motion, a magistrate judge issues a report and

 recommendation, rather than an order. After being served with an R&R issued by a

 magistrate judge, a party has fourteen days to file written objections to the proposed findings

 and recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). A district court judge

 reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

 636(b)(1); Fed. R. Civ. P. 72(b).

        Only those objections that are specific are entitled to a de novo review under the

 statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding that the

 district court need not provide de novo review where the objections are frivolous, conclusive,
Case 1:15-cv-01194-PLM-RSK ECF No. 149, PageID.1800 Filed 11/02/20 Page 2 of 5




 or too general because the burden is on the parties to “pinpoint those portions of the

 magistrate’s report that the district court must specifically consider”). Failure to file an

 objection results in a waiver of the issue and the issue cannot be appealed. United States v.

 Sullivan, 431 F.3d 976, 984 (6th Cir. 2005); see also Thomas v. Arn, 474 U.S. 140, 155

 (1985) (upholding the Sixth Circuit’s practice). The district court judge may accept, reject, or

 modify, in whole or in part, the findings and recommendations made by the magistrate judge.

 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

                                            Analysis

        Hoffman brings six objections to the R&R, which the Court will address in the order

 presented. First, he argues that the medical examination Defendant Joan Alfrey performed

 on February 5, 2015 was so cursory that it did not amount to an examination at all, citing

 Phillips v. Roane County, Tennessee, 534 F.3d 531 (6th Cir. 2008). However, Hoffman did

 not present this argument to the magistrate judge. The Court need not consider arguments

 for the first time in objections to R&Rs. See Murr v. United States, 200 F.3d 895, 901 n.

 1(6th Cir. 2000) (collecting cases). Accordingly, this objection need not be reviewed, and it

 is overruled.

        Second, Hoffman argues that Magistrate Judge Kent improperly weighed the

 credibility of witnesses when he found that the MDOC Defendants “devised a treatment plan

 to see the doctor in the morning” (R&R, ECF No. 131 at PageID.1726). But Magistrate

 Judge Kent did not need to weigh the credibility of various witness accounts to reach this

 conclusion: it is included in Hoffman’s medical records (see ECF No. 96-1 at PageID.1187

 (“Placed on add-on list for MD visit in am.”)). This objection is overruled.

                                                 2
Case 1:15-cv-01194-PLM-RSK ECF No. 149, PageID.1801 Filed 11/02/20 Page 3 of 5




        Third, Hoffman argues that the R&R improperly failed to reach the subjective

 component of his Eight Amendment claim, and the failure to provide any analysis of the

 Defendants’ state of mind requires reevaluation by this Court. The Court disagrees:

 Magistrate Judge Kent concluded that Hoffman had not established the subjective

 component of his claim, and accordingly, the R&R did not reach the objective component

 of the claim. There is no need to perform an unnecessary analysis, and accordingly, there is

 no error in the R&R on this point. This objection is overruled.

        Fourth, Hoffman alleges that the R&R failed to consider the affidavits from other

 prisoners he provided. However, the R&R explicitly states that it considered these affidavits

 (ECF No. 131 at PageID.1720). The fact that the R&R chose not to quote these affidavits is

 not an error, and this objection is overruled.

        Fifth, Hoffman argues that a late entry in his medical records (entered on February 9,

 2015 with details from February 5, 2015) was false, and he takes issue with the R&R’s failure

 to address this point. However, Hoffman supports this with only his own allegation that it

 was falsified: he provides no evidence in support of this position. A mere scintilla of evidence

 is insufficient to defeat a motion for summary judgment. Anderson v. Liberty Lobby, Inc.,

 477 U.S. 242, 252 (1986). The Court finds that Hoffman’s self-interested statement, without

 any evidence to support it, is insufficient to create a question of material fact on this issue,

 and therefore, the objection will be overruled.

        Relatedly, Hoffman takes issue with a separate medical entry from February 9, 2015,

 where Defendant Rexford entered Hoffman’s vital signs into the record (see ECF No. 94-1

 at PageID.1188). At that time, Hoffman was at the hospital, not at the prison, so Rexford

                                                  3
Case 1:15-cv-01194-PLM-RSK ECF No. 149, PageID.1802 Filed 11/02/20 Page 4 of 5




 could not have taken Hoffman’s vitals. Neither Hoffman nor Rexford provide an explanation

 for this apparent error, but the Court finds that it is immaterial because it has no bearing on

 Hoffman’s deliberate indifference claim. Clearly Hoffman was receiving medical attention

 by February 9, 2015: he was at the hospital. The entry by Rexford does not bear on the claim

 of indifference. There is no error in the R&R here, so this objection will be overruled.

        Finally, Hoffman takes issue with the R&R’s statement that “a non-party nurse saw

 plaintiff during the early morning hours of February 6th” (R&R, ECF No. 131 at

 PageID.1726). Hoffman argues, and his medical records confirm, that he only spoke with a

 nurse by phone, he did not physically see a nurse. The Court again finds this distinction

 immaterial: the word choice in this sentence is not an error that requires the Court’s

 correction, particularly because in the statement of facts, the R&R notes that “plaintiff spoke

 with” the non-party nurse (Id. at PageID.1722). This objection is overruled.

                                          Conclusion

        The Court finds no error in the R&R, and accordingly, all objections will be overruled,

 and the R&R will be adopted as the opinion of the Court. The matter will be terminated,

 and Plaintiffs’ outstanding motions requesting a status conference (ECF No. 139) and

 appointment of counsel (ECF No. 143) will be dismissed as moot. Accordingly,

        IT IS ORDERED that the June 7, 2019 R&R (ECF No. 131) is ADOPTED as the

 opinion of the Court.

        IT IS FURTHER ORDERED that Plaintiff’s objection (ECF No. 136) is

 OVERRULED.



                                               4
Case 1:15-cv-01194-PLM-RSK ECF No. 149, PageID.1803 Filed 11/02/20 Page 5 of 5




      IT IS FURTHER ORDERED that Defendants’ motions for summary judgment

 (ECF Nos. 94, 97) are GRANTED.

      IT IS FURTHER ORDERED that Plaintiffs’ motions (ECF No. 139, 143) are

 DISMISSED as moot.

      Judgment to follow.

      IT IS SO ORDERED.

 Date: November 2, 2020                        /s/ Paul L. Maloney
                                               Paul L. Maloney
                                               United States District Judge




                                      5
